Citation Nr: 1114568	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  06-20 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for an organic disability manifested by memory loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to February 1981 and from January 2003 to May 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

When the case was most recently before the Board in December 2009, it was remanded to the Originating Agency for further development.  The case has now been returned to the Board for further appellate action. 


FINDINGS OF FACT

1.  A psychiatric disability was not present during active service, a psychosis has not been manifested after service, PTSD has not been present during the pendency of this claim, and no current psychiatric disability is etiologically related to the Veteran's active service.

2.  The Veteran does not have an organic disability manifested by memory loss that is etiologically related to active service or to his service-connected hypertension.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or aggravated by active service, and the incurrence or aggravation of a psychosis during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309(a) (2010).
 
2.  An organic disability manifested by memory loss was not incurred in or aggravated by active service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to service connection for a psychiatric disability and for an organic disorder manifested by memory loss.  The Board will initially consider certain preliminary matters and will then address the pertinent law and regulations and their application to the facts and evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although full VCAA notice was not provided to the Veteran until after the initial adjudication of the claims, Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims.  The Veteran's full service treatment records (STRs) and service personnel records (SPRs) are associated with the claims files, as are relevant VA treatment records.  

In specific regard to posttraumatic stress disorder (PTSD), VA is obligated to obtain relevant records pertaining to claimant's active military service that are held or maintained by a government entity, if the claimant furnished sufficient information to locate those records.  38 U.S.C.A. § 5103A(b)(3)(c)(1).  In this case the RO sent to the Veteran a letter in July 2008 asking him to list his in-service stressors, with specific dates and unit assignments to enable the RO to pursue verification by the appropriate government entities, but the Veteran did not respond.  The Board accordingly finds the duty to assist in specific regard to a claim of service connection for PTSD is satisfied.  
 
The Board remanded the case in December 2009 in order to afford the Veteran VA medical examinations, which were performed in April 2010.  The Board has reviewed the examination reports and finds the Originating Agency substantially complied with the requirements articulated in the Board's remand.   See D'Aries v. Peake, 22 Vet. App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The Veteran has not asserted there are any outstanding VA or non-VA treatment records that would provide evidence relevant to the claims decided herein; the Board is also unaware of any such evidence. 
  
Accordingly, the Board will address the merits of the claims.

Legal Principles

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD "requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of the above amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010 but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010 because the United States Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service treatment records (STRs) show no indication of psychiatric symptoms or complaints and no indication of an organic disorder.  The Veteran completed a Post-Deployment Health Assessment in February 2004 in which he essentially denied any stressful incidents during deployment and denied any current psychiatric symptoms or concerns, and specifically denied difficulty remembering.  He also specifically denied having ever felt he was in great danger of being killed. 

In April 2004 the Veteran submitted a claim for service connection for a right foot disability, and in June 2004 he underwent a VA-contracted medical examination.  The examining physician noted no neurological abnormalities and noted the Veteran to be alert and oriented with normal, spontaneous and responsive speech.  The examination report is silent in regard to any observed organic disorder or psychiatric disorder, to include memory loss.

The Veteran submitted the instant claim for service connection for memory loss in May 2004.  

The Veteran presented to the VA Environmental Health Clinic in May 2004 and spoke to a social worker about the procedures for showing entitlement to service connection for difficulty sleeping, fatigue, headaches and back pain.  He did not mention concerns about psychiatric problems or memory loss, but he cited symptoms including "forgetfulness" during the interview.  A PTSD screen was negative.  During the interview the Veteran appeared alert and oriented.  The social worker noted a diagnosis of "memory loss."

The Veteran underwent a battery of psychological tests in July 2004 including memory tests.  He reported he had been noticing memory problems but denied head trauma.  During testing the Veteran showed some problems with verbal memory although thirty-minute delayed memory was intact.  The psychologist stated that an organically-based cognitive impairment could not be entirely ruled out, and the Veteran was scheduled for retesting in six months.  The psychologist also recommended referral to the PTSD clinic, but did not diagnose a current psychiatric disorder.

The Veteran had a VA-contracted psychiatric examination in September 2004 in which he described exposure to incoming mortar fire for several weeks in Iraq.  He asserted he began having memory problems in Iraq that had continued since his return home and through the present.  The Veteran denied symptoms consistent with depression, lethality, psychosis, mania, PTSD or substance abuse.  During examination the Veteran was able to recall 3 out of 3 objects in 5 and 10 minutes without assistance but had some difficulty saying the alphabet backwards.  The examiner stated the examination showed some attention problems rather than any memory problems.  The examiner diagnosed current generalized anxiety disorder (GAD).

A VA neuropsychiatric report in October 2004 states that PTSD and depression rescreening showed no current symptoms.

The Veteran had a repeat battery of VA psychological tests in April 2005 in which he showed improvement in memory and other tests.  The psychologist concluded the data were not consistent with an organically-based cognitive impairment.

The Veteran had a VA mental health clinic (MHC) consult in May 2005.  The Veteran reported that while in Iraq he heard mortar fire.  Some soldiers from his unit were hurt by a roadside bomb, but the Veteran was not present on that occasion.  The Veteran was sent on a search and recovery mission during which he found some body parts.  The Veteran described memory problems but on examination his immediate recall was intact and showed no recent or remote memory deficits.  He had no difficulty remembering significant past events.  Attention and concentration span were intact.  The examiner diagnosed "rule out PTSD" as the Veteran did not meet the clinical criteria for actual diagnosis.

The decision on appeal, issued in June 2005, denied service connection for GAD claimed as memory loss.  The Veteran asserted in his Notice of Disagreement (NOD), received in December 2005, that he had been contacted by another soldier who had served with him in Iraq who was also experiencing short-term memory loss.

VA psychiatric treatment notes in July 2005, August 2005 and January 2006 continued the diagnosis of "rule out PTSD" because the Veteran continued to not meet the clinical criteria for actual diagnosis.  In April 2006 the attending psychiatrist noted a diagnosis of PTSD.

The Veteran was evaluated by the VA memory clinic in May 2008 for reported memory problems beginning in Iraq and continuing thereafter.  The Veteran denied current PTSD symptoms, anxiety or depressive symptoms.  The clinician's assessment was that symptoms were not likely to be secondary to PTSD or pseudodementia but rule out vascular dementia since the Veteran had a history of (service-connected) hypertension.

In July 2008 the Veteran was advised of the evidence required to show entitlement to service connection for PTSD.  He was provided a stressor worksheet and invited to fill in the data and return the worksheet to VA if he wanted to pursue a claim of service connection specifically for PTSD.  The Veteran did not return the stressor worksheet; in the discussion herein the Board has considered those in-service stressors the Veteran reported to various medical providers.

A VA memory clinic follow-up in November 2008 noted the Veteran had remained stable and did not show stepwise decline consistent with vascular dementia.  Also, a history of PTSD did not appear to create any affective distress that would interfere with memory.  The impression was possible long-standing attention deficit problem.  The diagnosis was short-term memory (STM) impairment.

A VA memory clinic note in March 2010 shows continuing complaint of memory loss symptoms.  He reported having been subjected to mortar fire "frequently."  The clinical diagnosis was cognitive disorder not otherwise specified (NOS) likely secondary to B12 deficiency.

The Veteran had a VA examination in April 2010, performed by a psychologist who reviewed the claims files.  The Veteran reported he participated on one search and recovery mission in Iraq to recover remains.  The Veteran stated his only current complaint was poor memory.  The psychologist interviewed the Veteran and noted observations in detail, as well as the Veteran's subjective history.  The Veteran's remote memory and immediate memory were normal, while his recent memory was mildly impaired.  The examiner noted complaint of memory loss but diagnosed no current psychiatric disorder.

The Veteran also had a VA neurological examination in April 2010, performed by an examiner who reviewed the claims files.  The Veteran reported having fallen out of a truck in Iraq and hitting his head, without treatment or sequelae.  He complained of memory loss starting in Iraq and continuing thereafter, but he reported no other neurological deficits such as headaches or dizziness.  During evaluation the Veteran demonstrated deficits in orientation, attention and calculation, recall and ability to follow three-step commands.  Computed tomography (CT) scan of the head was normal.  The examiner stated that the normal CT of the head demonstrated there was no vascular disease.  The recent diagnosis of B12 deficiency represented a treatable source of reversible dementia; the Veteran had been given B12 shots and his level was currently normal, with some apparent improvement in memory although it was still too early to make a definitive statement.  Also, the Veteran's blood pressures were normal during the course of the past year.  In sum, the examiner could find no nexus between the service-connected hypertension and the claimed memory loss, which appeared to be a combination of B12 deficiency and psychiatric origin.

On review of the evidence above, the Board notes that PTSD was diagnosed on one occasion in April 2006 by the Veteran's attending psychiatrist but on multiple other occasions before and after April 2006, to include on the VA examination performed in response to the Board's remand, the examiners determined that the Veteran did not meet the diagnostic criteria for PTSD.  Accordingly, the Board concludes that a clear preponderance of the evidence shows that the Veteran has not had PTSD at any time during the pendency of this claim.

With respect to any other acquired psychiatric disorder, the Board notes that the Veteran has never been diagnosed with a psychosis so there is no basis for granting service connection on a presumptive basis.  In fact, it is not clearly evident he has a psychiatric disorder at all.  The Veteran has been diagnosed with GAD, but the most recent examiner found no Axis I disorder and the Veteran has essentially denied anxiety symptoms.  In any event there is no medical evidence showing that GAD was present in service or that it is etiologically related to service, and in the Veteran's Post-Deployment Health Assessment, he essentially denied psychiatric symptoms during deployment, including denying the memory loss that is his main complaint on appeal.

The Board accordingly finds the Veteran does not have a psychiatric disorder related to active service.

The Board also finds the Veteran does not have an organic disorder, manifested by memory loss, related to service.  Competent medical evidence attributes the Veteran's memory loss to B12 deficiency, which is a reversible dietary disorder.  Competent and uncontroverted medical opinion, based on clinical evidence and a CT scan, states the Veteran's memory loss is not based on vascular dementia secondary to the service-connected hypertension; the findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  There is no evidence suggesting that the Veteran's memory loss is due to an organic disorder that was incurred in or aggravated by active service or that is proximately due to or the result of service-connected disability. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of his correspondence to VA and his statements to medical examiners and providers.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has found the Veteran to be competent and credible in reporting memory impairment beginning in service and continuing to the present.

However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, competent medical evidence has established that the Veteran's memory loss is a symptom of B12 deficiency, not a symptom of a disability for which service connection may be granted.

Based on the evidence and analysis above the Board has found the criteria for service connection for a psychiatric disability or for an organic disorder manifested by memory loss are not met.  The claims must accordingly be denied.

Because the evidence preponderates against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a psychiatric disability is denied.

Service connection for an organic disability manifested by memory loss is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


